Citation Nr: 1713481	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-22 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right arm numbness.

3.  Entitlement to service connection for left arm numbness.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for flutter of the heart.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, from February 1991 to March 1991, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating action of a Department of Veterans Affairs (VA), Regional Office (RO). 

In June 2012, the Board remanded the case for additional development.  In May 2014, the Board denied service connection for a sleep disorder and remanded the remaining claims for additional development.  In February 2016, the Board remanded the case for additional development again.

As noted in the May 2014 remand, an August 2013 rating decision reflects service connection was granted for right and left lower extremity radiculopathy associated with a service-connected back disability.  The right and left foot claims remain on appeal, and are considered claims of service connection for disorders of the foot other than radiculopathy.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

The Board previously remanded this case with instructions to undertake certain action regarding the Veteran's service treatment records (STRs) and to obtain VA opinions regarding the claimed arms and feet.  Upon remand, there appears to have been substantial compliance with these remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

While the case was in remand status, the RO also obtained updated VA treatment records after the most recent supplemental statement of the case was issued in August 2016.  This appears to have been done in connection with newly filed claims.  Unfortunately, those records are now incomplete.  

Most conspicuously is a September 2016 administrative note pertaining to the image of a non-VA procedure.  This administrative note directs the user to "PLEASE VIEW IMAGE BY SELECTING, UNDER CPRS TOOLS MENU, VISTA IMAGING DISPLAY."  (All caps in original.)  

At present, the Board has no way to determine whether or not this non-VA procedure pertains to any of the issues on appeal.  See Moore v. Shinseki, 555 F.3d 1369, 1375 (Fed. Cir. 2009).  Moreover, this private treatment record, which was in the VA Medical Center's possession prior to return of the case to the Board, is constructively before the Board.  Trafter v. Shinseki, 26 Vet. App. 267, 283 (2013).  

Under these circumstances, the entire appeal must be remanded to obtain the scanned-in report of the non-VA procedure.  See Sullivan v. McDonald, 815 F.3d 786, 790 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to all non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

